DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2022-03-03 has been entered.


Response to Amendment
The amendment filed 2022-03-03 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-03-03, the claim objection has been withdrawn.

In light of applicant’s Terminal Disclaimer, filed 2022-02-08, the provisional nonstatutory obviousness-type double patenting rejection has been withdrawn.

Applicant’s arguments, see pp. 10-13, filed 2022-03-03, with respect to the claim amendments overcoming the prior art of the rejection of claims 16-35 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Terminal Disclaimer
The terminal disclaimer filed on 2022-02-08 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Analysis - 35 USC § 101
With respect to claims 29-35, the Examiner finds that the claim term “computer-readable media” is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer-readable media to exclude transitory media in [0115] (“As defined herein, the computer-readable media does not include transitory media, such as modulated data signals and carrier waves”).  Thus, the claimed “computer-readable media” is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jingjing Xue (Reg. L1177) on 2022-03-11.

Please replace the Claims as follows:
16. (Currently Amended) A server comprising:
one or more processors; 
memory coupled to the one or more processors, the memory storing thereon computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, causes the one or more processors to perform acts including:
receiving human biometric data of a second user uploaded by a device;
storing the human biometric data of the second user and identification information of the second user in association with the human biometric data of the second user;
receiving request information from a first user account of a first user, the request information comprising the identification information of the second user; 
searching for the human biometric data corresponding to the identification information included in the request information-; 
establishing an association relationship between a second user account of [[a]]the second user and the human biometric data of the second user that is found, after an information interaction operation between the first user account of the first user and the second user account of the second user is suspended by the device without ending the information interaction operation on the device; and
sending the second account to the device, such that the information interaction operation suspended by the device is resumed.

17. (Currently Amended) The server of claim 16, wherein the identification information of the second user is uploaded by the device.

18. (Currently Amended) The server of claim 16, wherein the identification information of the second user comprises at least one of account attribute information of a logged-in account in the device, time information of the human biometric data of the second user uploaded by the device, geographical location information of the human biometric data of the second user uploaded by the device, attribute information of the device, attribute information of a network 

19. (Currently Amended) The server of claim 16, further comprising 
receiving interaction information that is uploaded by the device, and 
storing the interaction information, the human biometric data of the second user, and the identification information of the second user in association. 

20. (Currently Amended) The server of claim 19, further comprising sending the interaction information corresponding to the identification information of the second user included in the request information to the first user account after receiving the request information.

21. (Currently Amended) A method, comprising:
receiving, by a server, human biometric data of a second user uploaded by a device;
storing, by the server, the human biometric data of the second user and identification information of the second user in association with the human biometric data of the second user;
receiving, by the server, request information from a first user account of a first user, the request information comprising the identification information of the second user; 
searching, by the server, for the human biometric data corresponding to the identification information included in the request information; 
establishing, by the server, an association relationship between a second user account of [[a]]the second user and the human biometric data of the second user that is found, after an information interaction operation between the first user account of the first user and the second user account of the second user is suspended by the device without ending the information interaction operation on the device; and
sending, by the server, the second account to the device, such that the information interaction operation suspended by the device is resumed.

22. (Currently Amended) The method of claim 21, wherein the identification information of the second user is uploaded by the device.

23. (Currently Amended) The method of claim 22, wherein the identification information of the second user comprises at least one of account attribute information of a logged-in account in the device, time information of the human biometric data of the second user uploaded by the device, geographical location information of the human biometric data of the second user uploaded by the device, attribute information of the device, attribute information of a network environment where the device is located, a custom string, and a random string generated by the device.

24. (Currently Amended) The method of claim 21, wherein the identification information of the second user is generated locally by the server.

25. (Currently Amended) The method of claim 24, wherein the identification information of the second user comprises a random string.

26. (Previously Presented) The method of claim 21, further comprising receiving interaction information that is uploaded by the device.

27. (Currently Amended) The method of claim 26, further comprising storing, by the server, the interaction information, the human biometric data of the second user, and the identification information of the second user in association.

28. (Currently Amended) The method of claim 27, further comprising sending, by the server, the interaction information corresponding to the identification information of the second user included in the request information to the first user account after receiving the request information.

29. (Currently Amended) One or more computer-readable media storing executable 
receiving, by a server, human biometric data of the second user uploaded by a device;
storing, by the server, the human biometric data of the second user and identification information of the second user in association;
receiving, by the server, request information from a first user account of a first user, the request information comprising the identification information of the second user;
searching, by the server, for the human biometric data corresponding to the identification information included in the request information; 
establishing, by the server, an association relationship between a second user account of a second user and the human biometric data of the second user that is found, after an information interaction operation between the first user account of the first user and the second user account of the second user is suspended by the device without ending the information interaction operation on the device; and
sending, by the server, the second account to the device, such that the information interaction operation suspended by the device is resumed.

30. (Currently Amended) The one or more computer-readable media of claim 29, wherein the identification information of the second user is uploaded by the device.

31. (Currently Amended) The one or more computer-readable media of claim 30, wherein the identification information of the second user comprises at least one of account attribute information of a logged-in account in the device, time information of the human biometric data of the second user uploaded by the device, geographical location information of the human biometric data of the second user uploaded by the device, attribute information of the device, attribute information of a network environment where the device is located, a custom string, and a random string generated by the device.

32. (Currently Amended) The one or more computer-readable media of claim 29, wherein of the second user is generated locally by the server.

33. (Currently Amended) The one or more computer-readable media of claim 32, wherein the identification information of the second user comprises a random string.

34. (Previously Presented) The one or more computer-readable media of claim 29, further comprising receiving, by the server, interaction information that is uploaded by the device.

35. (Currently Amended) The one or more computer-readable media of claim 34, further comprising storing, by the server, the interaction information, the human biometric data of the second user, and the identification information of the second user in association.



Allowable Subject Matter
Claims 16-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491